Louisiana Department of Insurance - Company Search           https://ldi.la.gov/onlineservices/ActiveCompanySearch/Details.aspx
                       Case 2:19-cv-13641-MVL-MBN Document 1-2 Filed 11/14/19 Page 1 of 2




                                                                                                              B
1 of 2                                                                                                    11/12/2019, 5:21 PM
Louisiana Department of Insurance - Company Search                     https://ldi.la.gov/onlineservices/ActiveCompanySearch/Details.aspx
                       Case 2:19-cv-13641-MVL-MBN Document 1-2 Filed 11/14/19 Page 2 of 2




                                                     Return to Search Results

                                                        Return to Search




2 of 2                                                                                                              11/12/2019, 5:21 PM
